Mid-Year Discussion of Fund Performance PERFORMANCE OVERVIEW The AFL-CIO Housing Investment Trust (HIT) produced one-year gross and net returns of 8.06% and 7.60%, respectively, for the period ended June 30, 2012, outperforming the 7.47% reported by its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate). The HIT also outperformed for the six-month period ended June 30, with returns of 2.86% on a gross basis and 2.64% on a net basis, compared to the benchmark’s 2.37%. The HIT’s outperformance in the first half of 2012 can be largely attributed to its income advantage versus the benchmark and to tighter spreads to Treasuries of the government-insured and agency multifamily mortgage-backed securities (MBS) in which the HIT specializes. Multifamily MBS spreads tightened as more investors sought to increase yield without taking on greater credit risk. The HIT’s overweight in high credit quality MBS and its focus on construction-related multifamily MBS enables the HIT to construct a portfolio with higher yield and better credit quality with effectively neutral interest rate risk versus its benchmark. This has helped the HIT’s portfolio to generate higher income than the benchmark. These multifamily MBS also help create union jobs, develop affordable housing, and support economic recovery. The HIT outperformed the benchmark despite its relative underweight to two sectors that did well: U.S. Treasury securities, which at June 30 comprised 9.1% of the HIT portfolio versus 36.0% of the benchmark, and corporate bonds, which were 20.6% of the benchmark but are not held by the HIT. Approximately 92% of the HIT portfolio at June 30 was AAA-rated or carried a U.S. government or government-sponsored enterprise guarantee, compared to 74% of the benchmark. UNION JOB CREATION The HIT invested $162.8 million of its capital in eight construction projects in the first half of 2012, creating attractive assets for the portfolio while supporting union job-creation. In addition, the HIT’s subsidiary, Building America CDE, Inc., allocated $5.6 million of New Markets Tax Credits to another project during the period. With a total development value of $362.8 million, these nine projects added more than 1,460 union construction jobs to the HIT’s Construction Jobs Initiative, putting the HIT closer to its goal of creating 15,000 union construction jobs by the end of 2012. By mid-year, more than 13,500 union jobs have been generated through the Construction Jobs Initiative since it got underway in 2009. The 2012 projects will help communities meet their housing needs by building or preserving 1,110 housing units, more than three-quarters of which are affordable to low-income families. In keeping with the HIT’s Green Jobs Initiative, which supports environmentally sustainable, union-built construction, all of the projects involve either energy-efficient rehabilitation and retrofit work on older housing or new construction designed to meet LEED certification standards. AFL-CIO HOUSING INVESTMENT TRUST1 MARKET ENVIRONMENT The HIT achieved its strong mid-year performance at a time of considerable market volatility and weak economic growth. Employment growth slowed during the period, demand for manufactured goods declined, and concerns grew about the Eurozone financial crisis and decelerating growth in China and other emerging economies. While energy prices fell, consumers responded with increased saving due to their growing uncertainty about the economy. Uncertainty also prevailed in the global markets and produced a flight to quality that drove up demand for U.S. Treasuries and kept interest rates at historically low levels. “We are proud that union capital invested by the HIT is going to get our members back on the job while helping the community meet its housing needs.” —Dan McConnell, Business Manager, Minneapolis Building and Construction Trades Council The U.S. unemployment rate remained above 8% during the first half of the year. Unemployment in the construction trades hovered near 13%, and that sector has yet to regain the two million jobs lost since 2007. In an effort to spur borrowing and spending, the Federal Reserve extended its current stimulus programs in June. In the housing sector, the multifamily market provided a bright spot, with vacancy rates reaching a 10-year low and demand rising for rental housing. The household formation rate, which fell during the recession, has begun to grow again, and many homeowners continue to switch to renting, stimulating the demand for rental housing. The real estate market is beginning to respond to this with plans for more new or rehabilitated multifamily housing. “333 Harrison will be a quality product that the community, its residents, and the building trades can be proud of because of the skill and craftsmanship [union workers] bring to this project.” — Michael Theriault, Secretary-Treasurer, San Francisco Building and Construction Trades Council POSITIONED FOR CONTINUED SUCCESS The HIT remains an attractive investment choice for pension plans with union member beneficiaries, having the advantages of higher income and higher credit quality with similar interest rate risk relative to the benchmark. Low inflation expectations and the HIT’s ability to provide diversification also make it an attractive choice. Investors have responded by investing $220 million in the HIT in the first six months of 2012, reflecting $150 million of new capital and a dividend reinvestment rate of 90%. With six new investors in the first half of 2012, the HIT continues to seek capital from new and existing investors to help it reach the 15,000-job goal of its Construction Jobs Initiative. With its expertise in the direct sourcing of multifamily investments, the HIT has a strong project pipeline that positions it for ongoing success as an investor in construction-related multifamily securities. Projected growth in the U.S. multifamily rental market should broaden these investment opportunities. The FHA and government-sponsored enterprise programs in which the HIT specializes continue to dominate the multifamily market. The HIT’s investments are structured to generate competitive returns and desirable income for the portfolio in coming months, while also producing the collateral benefits of affordable and workforce housing and union job creation. AFL-CIO HOUSING INVESTMENT TRUST3 Other Important Information AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330.) Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. During the most recent twelve-month period ended June 30, the HIT has reported information on how it voted on matters considered by Building America CDE, Inc., in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www. sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. This example is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2012, and held for the entire period ended June 30, 2012. Actual Expenses: The first line of the table below providesinformation about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended June 30, 2012” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that this example is useful in comparing funds’ ongoing costs only. It does not include any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. The HIT does not have such transactional costs, but many other funds do. Expenses Paid Beginning Ending During Six-Month Account Value Account Value Period Ended January 1, 2012 June 30, 2012 June 30, 2012* Actual expenses $ 1,000.00 $ 1,026.40 $ 2.17 Hypothetical expenses (5% return before expenses) $ 1,000.00 $ 1,022.73 $ 2.16 *Expenses are equal to the HIT’s annualized expense ratio of 0.43%, as of June 30, 2012, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Opposite: The Moderne, Milwaukee, WI 4SEMI – ANNUAL REPORT 2012 Statement of Assets and Liabilities June 30, 2012 (Dollars in thousands; unaudited) ASSETS Investments, at value (cost $4,196,120) $ Cash Accrued interest receivable Receivables for investments sold Other assets Total assets LIABILITIES Payables for investments purchased Redemptions payable Income distribution payable, net of dividends reinvested of $11,191 Refundable deposits Accrued expenses Total liabilities NET ASSETS APPLICABLE TO PARTICIPANTS’ EQUITY — Certificates of participation — authorized unlimited; Outstanding 3,766,573 units $ NET ASSET VALUE PER UNIT OF PARTICIPATION (IN DOLLARS) $ PARTICIPANTS’ EQUITY Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized gains, net of distributions Total participants’ equity $ See accompanying Notes to Financial Statements. 6SEMI – ANNUAL REPORT 2012 Schedule of Portfolio Investments June 30, 2012 (Dollars in thousands; unaudited) FHA Permanent Securities (2.7% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ - $ 18 $ 18 $ 18 Multifamily1 3.75% Aug-2048 - 5.25% Mar-2024 - 3,976 5.35% Mar-2047 - 5.55% Aug-2042 - 5.60% Jun-2038 - 5.62% Jun-2014 - 5.65% Oct-2038 - 5.87% Jun-2044 - 5.89% Apr-2038 - 6.02% Jun-2035 - 6.20% Apr-2052 - 6.40% Jul-2046 - 6.60% Jan-2050 - 6.66% May-2040 - 6.70% Dec-2042 - 6.75% Apr-2040 - Jul-2040 - 7.05% Jul-2043 - 7.13% Mar-2040 - 7.20% Dec-2033 - Oct-2039 - 7.50% Sep-2032 - 7.75% Oct-2038 - 7.93% Apr-2042 - 8.15% Mar-2037 - 8.27% Jun-2042 - 8.75% Aug-2036 - - Forward Commitments1 5.80% Mar-2052 - Total FHA Permanent Securities $ AFL-CIO HOUSING INVESTMENT TRUST7 Schedule of Portfolio Investments June 30, 2012 (Dollars in thousands; unaudited) Ginnie Mae Securities (18.9% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 $ $ $ 4.50% Aug-2040 5.50% Jan-2033 - Jun-2037 6.00% Jan-2032 - Aug-2037 6.50% Jul-2028 7.00% Nov-2016 - Jan-2030 7.50% Apr-2013 - Aug-2030 8.00% Jun-2023 - Nov-2030 8.50% Jun-2022 - Aug-2027 9.00% May-2016 - Jun-2025 9.50% Sep-2021 - Sep-2030 10.00% Jun-2019 1 1 1 Multifamily1 2.11% Apr-2033 2.18% May-2039 2.34% Aug-2034 2.41% May-2030 2.72% Feb-2044 2.80% May-2042 2.87% Dec-2043 2.89% Mar-2046 3.05% May-2044 3.12% Apr-2038 - Apr-2047 3.17% Oct-2043 3.20% Apr-2047 3.26% Nov-2043 3.31% Nov-2037 3.37% Dec-2046 3.49% Mar-2042 3.55% May-2042 3.61% Aug-2027 12 12 12 3.67% Oct-2043 3.93% Feb-2039 80 76 80 4.15% Apr-2046 4.22% Nov-2035 4.26% Jul-2029 4.37% Nov-2051 4.42% Feb-2031 4.43% Jun-2034 4.50% Aug-2049 4.63% Sep-20372 4.66% Apr-2029 - Dec-2030 4.73% Nov-2045 4.74% Sep-2034 4.76% Apr-2045 4.79% Aug-2032 (continued, next page) 8SEMI – ANNUAL REPORT 2012 Schedule of Portfolio Investments June 30, 2012 (Dollars in thousands; unaudited) Ginnie Mae Securities (18.9% of net assets),continued Interest Rate Maturity Date Face Amount Amortized Cost Value 4.82% Oct-2029 $ $ $ 4.83% May-20462 4.90% Mar-20442 4.92% May-2034 4.94% Jun-20462 4.98% Feb-2052 4.99% Mar-2030 5.00% Dec-2033 5.01% Mar-2038 5.05% Apr-20492 5.08% Feb-2037 5.14% Apr-2039 5.19% May-2045 5.32% Aug-2030 5.34% Jul-2040 5.39% Feb-2052 5.50% Jul-2033 5.55% May-20492 5.57% Oct-2031 5.58% May-2031 6.15% Nov-2039 6.26% Apr-2027 21 22 21 When-Issued3 2.55% Jan-2048 Total Ginnie Mae Securities $ $ $ Ginnie Mae Construction Securities (8.5% of net assets) Interest Rates4 Permanent Construction Maturity Date Commitment Amount Face Amount Amortized Cost Value Multifamily1 2.87% 2.87% Mar-2054 $ $ 25 $ $ 3.40% 3.40% Apr-2017 3.95% 3.95% Feb-2052 - May2054 4.15% 2.00% Jul-2053 4.15% 4.15% Apr-2053 4.49% 8.25% Jun-2052 4.75% 4.75% Mar-20524 4.80% 4.80% Feb-2052 4.86% 4.86% Jan-2053 4.87% 4.87% Apr-2042 5.10% 7.00% Dec-20504 5.21% 4.95% Mar-20534 5.25% 5.25% Apr-2037 Forward Commitments1 3.20% 3.20% Nov-2053 - Total Ginnie Mae Construction Securities $ AFL-CIO HOUSING INVESTMENT TRUST9 Schedule of Portfolio Investments June 30, 2012 (Dollars in thousands; unaudited) Fannie Mae Securities (42.8% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 0.50%5 Mar-2037 $ $ $ 0.65% 5 Apr-2037 0.75% 5 Dec-2040 - Jun-2042 0.80%5 Mar-2042 24,624 0.85% 5 Mar-2042 11,761 11,757 2.21%5 May-2033 1,085 1,091 2.23% 5
